 
EXHIBIT 10.1
 
AMENDMENT NO. 3 TO
CONVERTIBLE NOTES PURCHASE AGREEMENT
 
This Amendment No. 3 to Convertible Notes Purchase Agreement (this “Amendment”)
is entered into on this 22nd day of December, 2008, by and between Wits Basin
Precious Minerals Inc., a Minnesota corporation (the “Issuer”), and China Gold,
LLC, a Kansas limited liability company, its successors and assigns (together
with its successors and assigns “Purchaser”), to amend, as hereinafter set
forth, the terms of that certain Convertible Notes Purchase Agreement dated
April 10, 2007 by and between Issuer and Purchaser, as previously amended on
June 19, 2007 and November 10, 2008 (as amended, the “Purchase
Agreement”).  Capitalized terms used in this Amendment and not otherwise defined
herein shall have the same meanings as defined in the Purchase Agreement.
 
A.           Issuer and Purchaser entered into the Purchase Agreement on April
10, 2007, which contemplated the initial sale by Issuer, and purchase by
Purchaser, of an aggregate minimum of $12,000,000 and an aggregate maximum of
$25,000,000 in convertible notes of Issuer within 12 months of the Initial
Closing Date.
 
B.           Pursuant to the Purchase Agreement, on April 10, 2007, Issuer sold,
and Purchaser purchased, that certain Convertible Note in the amount of
$3,000,000 (“Note 1”).  On May 7, 2007, Issuer sold, and Purchaser purchased,
that certain Convertible Note in the amount of $2,000,000 (“Note 2”).  On
June 19, 2007, Issuer sold and Purchaser purchased that certain Convertible Note
in the aggregate amount of $4,000,000 (“Note 3”).  On July 9, 2007, Issuer sold,
and Purchaser purchased, that certain Convertible Note in the amount of $800,000
(“Note 4”; collectively with Note 1, Note 2 and Note 3, the “Prior Notes”).
 
C.           To secure its obligations under the Prior Notes, Issuer entered
into a Security Agreement with Purchaser dated June 19, 2007 (the “Security
Agreement”), whereby Issuer granted Purchaser a security interest in all of the
assets acquired by Issuer from the use of the proceeds from the sale of the
Prior Notes.  Pursuant to the Purchase Agreement and Security Agreement, Issuer
and certain of its subsidiaries further entered into the following agreements
with Purchaser relating to such security:  (i) that certain Pledge Agreement
dated as of April 10, 2007 by and between Purchaser and Issuer, as amended
pursuant to that certain Amended and Restated Pledge Agreement dated February 7,
2008 by and between Purchaser and Issuer (as amended, the “Pledge Agreement”);
(ii)  that certain Guaranty dated April 10, 2007 (the “Wits-China Guaranty”) of
Wits-China Acquisition Corporation, a Minnesota corporation and wholly owned
subsidiary of Issuer (“Wits-China”); (iii) that certain Guaranty dated February
7, 2008 (the “BVI Guaranty”) of China Global Mining Resources Limited, a British
Virgin Islands corporation (registered number 1386052) and wholly owned
subsidiary of Issuer (“Original BVI Co”); (iv) that certain Guaranty dated
February 7, 2008 (the “HK Guaranty”) of China Global Mining Resources Limited, a
Hong Kong corporation and wholly owned subsidiary of Issuer (“CGMR HK”); (v)
that certain Subsidiary Security Agreement dated February 7, 2008 by and between
Wits-China and Purchaser (the “Wits-China Subsidiary Security Agreement”); (vi)
that certain Subsidiary Security Agreement dated February 7, 2008 by and between
Original BVI Co and Purchaser (the “BVI Subsidiary Security Agreement”); and
(vii) that certain Subsidiary Security Agreement dated February 7, 2008 by and
between CGMR HK and Purchaser (the “HK Subsidiary Security
Agreement”).  Collectively, the Security Agreement, Pledge Agreement, Wits-China
Guaranty, BVI Guaranty, HK Guaranty, Wits-China Subsidiary Security Agreement,
BVI Subsidiary Security Agreement and HK Subsidiary Security Agreement are
referred to herein as the “Security Documents.”
 
 
 

--------------------------------------------------------------------------------

 
 
D.           On November 10, 2008, Issuer and Purchaser cancelled the Prior
Notes and Issuer issued Purchaser an Amended and Restated Promissory Note in the
aggregate principal amount of $9,800,000 (the “Amended and Restated Note”),
which, amongst other amendments to the terms of the Prior Notes, terminated the
conversion feature of the Prior Notes and terminated certain Purchase Rights (as
defined in the Purchase Agreement) provided to Purchaser.  In consideration
thereof, Issuer issued Purchaser a five-year warrant to purchase up to
39,200,000 shares of the Issuer’s common stock, par value $0.01 per share, at an
exercise price of $0.15 per share (the “First Warrant”).  As of the date hereof,
the accrued and unpaid interest on the Amended and Restated Note is $171,930.86.
 
E.           On October 28, 2008, Purchaser loaned Issuer an additional $441,000
pursuant to the terms of that certain Promissory Note dated October 28, 2008 of
Issuer in favor of Purchaser (the “Additional Note”), the payment obligations of
which are secured by the Security Documents.  In consideration of the Additional
Note, Issuer issued Purchaser a five-year warrant to purchase up to 882,000
shares of Issuer’s common stock at an exercise price of $0.11 per share (the
“Second Warrant”; and collectively with the First Warrant, the “Warrants”).  As
of the date hereof, the accrued and unpaid interest on the Additional Note is
$7,762.59.
 
F.           Pursuant to the terms of that certain Subscription Agreement dated
November 17, 2008 by and between London Mining Plc (“London Mining”) and Issuer
(the “Subscription Agreement”), Issuer and London Mining have formed a joint
venture entity incorporated in the British Virgin Islands under the name China
Global Mining Resources (BVI) Limited (with registered number 1513743) (“CGMR
BVI”), to acquire and operate certain mining properties in the People’s Republic
of China operated through Maanshan Xiaonanshan Mining Co Limited, Nanjing Sudan
Mining Co Ltd and Maanshan Zhaoyuan Mining Co Limited (collectively, the “PRC
Properties”).  Issuer, through certain of its subsidiaries, currently holds the
rights to acquire the PRC Properties (the “Rights”), and such Rights are subject
to the security interest of Purchaser pursuant to the terms of the Security
Agreement.  The transactions contemplated by Issuer and London Mining are
hereinafter referred to as the “JV Transaction.”
 
G.           As a condition to the JV Transaction, Issuer is required to (i)
consolidate the Rights in CGMR HK and transfer its equity interests in CGMR HK
to CGMR BVI and (ii) restructure the terms of the Amended and Restated Note and
the Additional Note provided by Purchaser to Issuer (collectively, the “Loans”),
including without limitation (a) extending the Maturity Date (as defined in the
Amended and Restated Note and Additional Note, respectively), (b) amending
certain of the Security Documents to release Purchaser’s security interest in
the Rights, the PRC Properties and Issuer’s equity interest in CGMR HK, and (c)
release and terminate the HK Guaranty and the HK Subsidiary Security Agreement
and (d) to permit the transfer to CGMR BVI of the equity interests in CGMR HK.
 
H.           Issuer and Purchaser wish to consolidate the Amended and Restated
and Additional Note into a Second Amended and Restated Note (as defined below)
in the aggregate principal amount of $10,241,000, with accrued and unpaid
interest of $179,693.45 thereon as of the date hereof.  Contemporaneously with
the closing of the JV Transaction, Issuer intends to make a prepayment of the
Amended and Restated Note in the aggregate amount of $5,600,000.
 
I.           Issuer and Purchaser wish to amend the Purchase Agreement in the
respects set forth herein to restructure the terms of the related agreements in
a manner permitting Issuer to complete the JV Transaction.
 
Now, Therefore, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, the mutual promises hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.                      PREPAYMENT AND AMENDMENT OF NOTE
 
1.1           Amendment to Notes.  On the date of this Agreement, Issuer and
Purchaser hereby cancel the Amended and Restated Note and Additional Note, and
Issuer shall issue Purchaser a promissory note in the aggregate principal amount
of $10,421,107.18 having a maturity date of February 15, 2010, in the form
attached as Exhibit A (the “Second Amended and Restated Note”).  Together with
the execution and delivery of this Amendment, Purchaser has delivered to Issuer
the original Amended and Restated Note and Additional Note, each marked
“Cancelled.”
 
1.2           Prepayment.  On the Effective Date (as defined below), Issuer, or
another party at the direction of and on behalf of Issuer, shall make a
prepayment of the Amended and Restated Note in the aggregate amount of
$5,600,000 (the “Prepayment”), payable in cash or other immediately available
funds.
 
1.3           Modification of Warrants.  In consideration of the terms hereof,
on the Effective Date, Purchaser and Issuer shall modify the terms of the
Warrants to reduce the Exercise Price (as defined in each of the Warrants) to
$0.075 per share.  Upon the request of Purchaser, together with delivery of the
Warrants, Issuer shall reissue to Purchaser modified warrant certificates
reflecting the modified Exercise Price as set forth herein.
 
1.4           Effective Date.  Except with respect to the transactions
contemplated in Sections 1.1 and 2.2, the Prepayment and the other transactions
contemplated pursuant to this Amendment shall take place contemporaneously with
the closing of the JV Transaction pursuant to the terms of the Subscription
Agreement (as defined in the Subscription Agreement as the Completion Date) (the
“Effective Date”).
 
 
Section 2.                      MODIFICATION AND/OR TERMINATION OF SECURITY
INTERESTS
 
2.1           Amendment to Security Agreement.  Purchaser and Issuer amend and
restate as of the Effective Date the terms of the Security Agreement, in the
form attached hereto as Exhibit B (the “Amended and Restated Security
Agreement”), to reflect the changes to the collateral subject to the Purchaser’s
security interest from the date hereof.
 
2.2           Amendment to Pledge Agreement.  Purchaser and Issuer amend and
restate as of the date of this Agreement the terms of the Pledge Agreement, in
the form attached hereto as Exhibit C (the “Second Amended and Restated Pledge
Agreement”), to reflect the release from Purchaser’s security interest of
Issuer’s equity interest in CGMR HK and any other Collateral under the Pledge
Agreement not forming Collateral under the Second Amended and Restated Pledge
Agreement.
 
2.3           Release of Security.
 
1.      Effects of Amendments to Security Agreement and Pledge
Agreement.  Purchaser hereby completely, fully and irrevocably releases,
discharges and acquits, as of the Effective Date, Issuer from (i) the Pledge
Agreement and (ii) subject to receipt of the Prepayment, the Security Agreement,
in each case only to the extent not restated in the Second Amended and Restated
Pledge Agreement and the Amended and Restated Security Agreement, respectively.
 
 
3

--------------------------------------------------------------------------------

 
 
2.      Release of CGMR HK Security Interests.  Subject to receipt of the
Prepayment, Purchaser hereby completely, fully and irrevocably releases,
discharges and acquits, as of the Effective Date, CGMR HK from (i) the HK
Guaranty and (ii) the HK Subsidiary Security Agreement, and terminates the
obligations of CGMR HK under the HK Guaranty and HK Subsidiary Security
Agreement.  With the exception of the release of CGMR HK, nothing in this
Section 2.3(2) shall operate to release Issuer or any other third party from
Issuer’s continuing indebtedness under the Note or the remaining Security
Documents.
 
3.      Release of Claims.
 
a.      CGMR HK hereby absolutely and unconditionally releases and forever
discharges Purchaser and its officers, directors, agents, employees and other
affiliates thereof, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which CGMR HK has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this release, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.
 
b.      Purchaser hereby absolutely and unconditionally releases and forever
discharges CGMR HK and its officers, directors, agents and employees, from any
and all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Purchaser has had, now has or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this release, whether such claims, demands and causes of action are
matured or unmatured or known or unknown.
 
4.      Releases Irrevocable.  Upon execution of this Agreement, and subject to
receipt of the Prepayment from or on behalf of the Issuer, Purchaser’s release
of security interests as set forth in this Section 2.3 are irrevocable by
Purchaser unless with the written consent of London Mining.  Purchaser
acknowledges and agrees that the Prepayment may be made by the Issuer or London
Mining (or such other person as London Mining directs) on behalf of the Issuer.
 
5.      Effect of Release.  Purchaser acknowledges, without limiting this
Section 2.3, that the effect of this Section 2.3 includes the complete, full and
irrevocable release from its security interest of the Issuer’s equity interests
in CGMR HK, the Rights and any other interests in the PRC Properties such that
on and from the Effective Date, Purchaser has no other security over any equity
interests in (except with respect to the pledge of Issuer’s equity interest
pursuant to the Second Amended and Restated Pledge Agreement) or the assets of,
or otherwise in relation to, CGMR BVI and any of its subsidiary undertakings,
from time to time other than that specified in Section 1 of the Amended and
Restated Security Agreement.
 
6.      Further Actions; Authorization.  Purchaser agrees that it shall, from
time to time, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Issuer or CGMR HK may reasonably request, in order to terminate or amend
any security interest released or amended (as applicable) pursuant to the terms
of this Section 2.  Purchaser by this Agreement authorizes Issuer and CGMR HK to
file one or more financing, continuation or termination statements, and
amendments thereto, relative to the related collateral and security interests.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.                      CONSENTS AND WAIVERS
 
3.1           Access to Information.  Purchaser acknowledges that it (i) has
been provided a copy of the Subscription Agreement dated November 17, 2008 by
and between Issuer and London Mining setting forth the terms of London Mining’s
investment in CGMR BVI, (ii) has been provided a form of the Shareholders’
Agreement to be entered into by and among Issuer, London Mining and CGMR BVI
relating to certain governance and other terms and conditions applicable to CGMR
BVI (the “Shareholders’ Agreement” and forms of the documents referenced in the
Shareholders’ Agreement are collectively referred to herein as the “Provided JV
Documents”) and (iii) has been afforded the opportunity to access full and
complete information regarding the JV Transaction, including the opportunity to
contact Issuer representatives concerning the JV Transaction, and has utilized
such access to Purchaser’s satisfaction.
 
3.2           Consent, Waiver and Undertaking.  Purchaser hereby provides its
consents under, and any required waivers and undertakings in respect of,
pursuant to, the terms of the Purchase Agreement and the agreements referenced
therein, including without limitation the Security Documents, the Pledge
Agreement to the consummation by Issuer and the subsidiaries (as appropriate) of
the JV Transaction on terms substantially similar to those set forth in the
Provided JV Documents.  Without limitation, the consent, waiver and undertaking
provided for herein shall include in particular the following:
 
1.      consent to the JV Transaction (provided there have been no amendments to
the Provided JV Documents which materially effect the security to which the
Purchaser has been granted under the Amended and Restated Security Agreement and
the Second Amended and Restated Pledge Agreement) with respect to the negative
covenants set forth in Section 4.4 of the Purchase Agreement;
 
2.      an acknowledgment and agreement that the JV Transaction (provided there
have been no amendments to the Provided JV Documents which materially effect the
security to which the Purchaser has been granted under the Amended and Restated
Security Agreement and the Second Amended and Restated Pledge Agreement) does
not constitute an Event of Default pursuant to Section 7.1 of the Purchase
Agreement;
 
3.      an acknowledgment that any enforcement of its rights under the Second
Amended and Restated Pledge Agreement pertaining to CGMR BVI will be subject to
the terms of the Shareholders' Agreement between London Mining and the Issuer to
be entered into on the date of London Mining's subscription into CGMR BVI;
 
4.      consent to the transfer by Issuer of its equity interest in CGMR HK to
CGMR BVI pursuant to the terms of the JV Transaction;
 
5.      consent to the transfer by Original BVI Co of the Rights to Maanshan
Global Mining Resources Limited, a corporation organized under the laws of the
People’s Republic of China and a wholly owned subsidiary of Original BVI Co
(“MGMR”), and the transfer by MGMR of the Rights to CGMR HK;
 
6.      consent to the change of the name of Original BVI Co.;
 
7.      consent to the acquisition of Issuer’s equity interest in CGMR BVI
pursuant to the terms of the Shareholders’ Agreement by London Mining or a
member of its Group (as defined in the Shareholders’ Agreement) or a third party
under the “Come Along” provisions of the Shareholders’ Agreement with respect to
the negative covenants set forth in Section 4.4 of the Purchase Agreement and an
acknowledgment and agreement that any such sale would not constitute an Event of
Default pursuant to Section 7.1 of the Purchase Agreement; and
 
 
5

--------------------------------------------------------------------------------

 
 
8.      an undertaking that if Purchaser elects to enforce any of its rights
under the Amended and Restated Pledge Agreement it will enter into a Deed of
Adherence in accordance with the terms of the Shareholders’ Agreement prior to
the transfer of any equity interests in CGMR BVI from Issuer to Purchaser.
 
Section 4.                      MISCELLANEOUS
 
4.1           This Amendment shall be construed in connection with and as part
of the Purchase Agreement, and, except as modified and expressly amended by this
Amendment, all terms, conditions and covenants contained in the Purchase
Agreement, are hereby ratified and shall be and remain in full force and effect.
 
4.2           Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Purchase Agreement without making specific reference to this
Amendment, but nevertheless all such references shall include this Amendment,
unless the context otherwise requires.
 
4.3           Purchaser and Issuer acknowledge and agree that CGMR BVI and its
successors and assigns (collectively, the “Beneficiaries”) are expressly
intended to be third-party beneficiaries to this Agreement, and that all
provisions of this Agreement relating to each such Beneficiary are intended to
inure to the benefit of such Beneficiary.  Each such party is entitled to any
rights, interest or claims arising hereunder.
 
4.4           The description headings of the various sections or parts of this
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
4.5           This Amendment shall be governed by and construed in accordance
with Kansas law.
 
4.6           This Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement.  Signature to this Amendment may be given by facsimile or other
electronic transmission and such signatures shall be fully binding on the party
sending the same.
 
[The remainder of this page is intentionally blank.  Signature page follows.]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
ISSUER:
WITS BASIN PRECIOUS MINERALS INC.,
 
a Minnesota corporation
       
By:
/s/ Mark D. Dacko
 
Name:
Mark D. Dacko
 
Title:
Chief Financial Officer
     
PURCHASER:
CHINA GOLD, LLC,
 
a Kansas limited liability company
       
By:
Pioneer Holdings, LLC
 
Its:
Manager



By:
/s/ C. Andrew Martin
Name: C. Andrew Martin
Title:  Manager



CGMR HK:
CHINA GLOBAL MINING RESOURCES LTD
 
a company registered under the laws of Hong Kong
 
(with respect to Section 2.3 only)
       
By:
/s/ Mark D. Dacko
 
Name:
Mark D. Dacko
 
Title:
Director


 
 

--------------------------------------------------------------------------------

 